         Case 6:19-cv-01062-MK             Document 12    Filed 03/19/20   Page 1 of 1




Christopher E. Hawk, OSB No. 061635
chawk@grsm.com
W. Gregory Lockwood, OSB No. 114415
wglockwood@grsm.com
GORDON REES SCULLY MANSUKHANI, LLP
121 SW Morrison Street, Suite 1575
Portland, OR 97204
Telephone: (503) 227-8269
Facsimile: (503) 616-3600
       Attorneys for Defendant



                         IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                           (Eugene Division)

MICHAEL EVANS,                                           Case No. 6:19-cv-01062-MK

                              Plaintiff,                 NOTICE OF CHANGE OF
                                                         ADDRESS
       vs.

GUARANTY RV, INC. a/b/n GUARANTY RV
CENTERS,

                              Defendant.

       PLEASE TAKE NOTICE that as of March 27, 2020, counsel for Defendant has a change

in firm address. Please forward all pleadings, correspondence and other documents pertaining to

the instant case to the following address:

       Gordon & Rees Scully Mansukhani
       1300 SW 5th Ave, Ste. 2000
       Portland, OR 97201

Dated: March 19, 2020.                          GORDON REES SCULLY MANSUKHANI, LLP


                                                     By: /s/ Christopher E. Hawk
                                                         Christopher E. Hawk, OSB No. 061635
                                                         chawk@grsm.com
                                                         W. Gregory Lockwood, OSB No. 114415
                                                         wglockwood@grsm.com
                                                         Attorneys for Defendant

NOTICE OF CHANGE OF ADDRESS - Page 1                      GORDON REES SCULLY MANSUKHANI, LLP
                                                          121 SW Morrison Street, Suite 1575
                                                          Portland, OR 97204
                                                          Telephone: (503) 227-8269
                                                          Facsimile : (503) 616-3600
